                                                                    1   ALVERSON TAYLOR & SANDERS
                                                                        KURT R. BONDS, ESQ.
                                                                    2   Nevada Bar #6228
                                                                    3   TREVOR R. WAITE, ESQ.
                                                                        Nevada Bar #13779
                                                                    4   6605 Grand Montecito Parkway
                                                                        Suite 200
                                                                    5   Las Vegas, Nevada 89149
                                                                        (702) 384-7000
                                                                    6
                                                                        FAX (702) 385-7000
                                                                    7   efile@alversontaylor.com
                                                                        Counsel for Trans Union LLC
                                                                    8
                                                                                                 IN THE UNITED STATES DISTRICT COURT
                                                                    9
                                                                                                       FOR THE DISTRICT OF NEVADA
                                                                   10

                                                                   11                                                  ***
                                                                   12
ALVERSON TAYLOR & SANDERS




                                                                         YVONNE HALL,                                        Case No. 2:19-cv-00338-JAD-CWH
                                                                   13
                            6605 GRAND MONTECITO PARKWAY




                                                                                                 Plaintiff,                    JOINT STIPULATION AND ORDER
                               (702) 384-7000 FAX (702) 385-7000
                                 LAS VEGAS, NEVADA 89149




                                                                   14                                                          EXTENDING DEFENDANT TRANS
                                                                         v.
                                                                                                                                UNION LLC’S TIME TO FILE AN
                                          LAWYERS

                                           SUITE 200




                                                                   15                                                         ANSWER OR OTHERWISE RESPOND
                                                                         TRANS UNION, LLC,
                                                                   16                                                         TO PLAINTIFF’S COMPLAINT (FIRST
                                                                                                 Defendant.                              REQUEST)
                                                                   17

                                                                   18
                                                                               Plaintiff Yvonne Hall (“Plaintiff”) and Defendant Trans Union LLC (“Trans Union”), by and
                                                                   19
                                                                        through their respective counsel, file this Joint Stipulation Extending Defendant Trans Union’s Time
                                                                   20
                                                                        to File an Answer or Otherwise Respond to Plaintiff’s Complaint.
                                                                   21

                                                                   22          On February 26, 2019, Plaintiff filed her Complaint. The current deadline for Trans Union to

                                                                   23   answer or otherwise respond to Plaintiff’s Complaint is March 20, 2019. Trans Union needs

                                                                   24   additional time to locate and assemble the documents relating to Plaintiff’s claims and Trans
                                                                   25
                                                                        Union’s counsel will need additional time to review the documents and respond to the allegations in
                                                                   26
                                                                        Plaintiff’s Complaint.
                                                                   27
                                                                        ///
                                                                   28

                                                                                                                         1                             KB/26111
                                                                    1             Plaintiff has agreed to extend the deadline in which Trans Union has to answer or otherwise
                                                                    2   respond to Plaintiff’s Complaint up to and including April 10, 2019. This is the first stipulation for
                                                                    3
                                                                        extension of time for Trans Union to respond to Plaintiff’s Complaint.
                                                                    4
                                                                                  DATED this 18th day of March, 2019.
                                                                    5
                                                                                                                                     ALVERSON TAYLOR & SANDERS
                                                                    6

                                                                    7                                                                /s/ Trevor R. Waite____________________
                                                                                                                                     KURT R. BONDS, ESQ.
                                                                    8                                                                Nevada Bar #6228
                                                                                                                                     TREVOR R. WAITE, ESQ.
                                                                    9                                                                Nevada Bar #13779
                                                                   10                                                                6605 Grand Montecito Parkway, Suite 200
                                                                                                                                     Las Vegas, Nevada 89149
                                                                   11                                                                (702) 384-7000
                                                                                                                                     efile@alversontaylor.com
                                                                   12                                                                Counsel for Trans Union LLC
ALVERSON TAYLOR & SANDERS




                                                                   13
                            6605 GRAND MONTECITO PARKWAY


                               (702) 384-7000 FAX (702) 385-7000
                                 LAS VEGAS, NEVADA 89149




                                                                   14                                                                HAINES & KRIEGER, LLC
                                                                                                                                     /s/ David H. Krieger
                                          LAWYERS

                                           SUITE 200




                                                                   15
                                                                                                                                     David H. Krieger, Nevada Bar No. 9086
                                                                   16                                                                8985 S. Eastern Avenue, Suite 350
                                                                                                                                     Henderson, NV 89123
                                                                   17                                                                Telephone: (702) 880-5554
                                                                   18                                                                Facsimile: (702) 383-5518
                                                                                                                                     Email: dkrieger@hainesandkrieger.com
                                                                   19                                                                Counsel for Plaintiff

                                                                   20
                                                                                                                                    ORDER
                                                                   21
                                                                                  The Joint Stipulation for Extension of Time for Trans Union LLC to file an answer or
                                                                   22
                                                                        otherwise respond is so ORDERED AND ADJUDGED.
                                                                   23
                                                                                               26             March
                                                                   24             Dated this ______ day of ______________________, 2019.

                                                                   25

                                                                   26                                                                UNITED STATES MAGISTRATE JUDGE

                                                                   27
                                                                        N:\kurt.grp\CLIENTS\26100\26111\pleadings\Hall Yvonne-Ext of Time to Respond to P's Complaint Order.doc
                                                                   28

                                                                                                                                         2                                        KB/26111
